Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Claims
This is in response to applicant’s filing date of December 20, 2020. Claims 1-20 are currently pending.
                                   Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al (US-20200369274-A1)(“Mizuno”) and Philipp et al (US-10814799-B1)(“Philipp”).
     As per claim 1 Mizuno discloses a system (Figure 2) comprising:
    at least one processing device (Mizuno at Figure 2, control device 100.); and
 at least one memory containing instructions configured to instruct the at least one processing device (Mizuno at Figure 2, Memory 102 with instruction P1 & P2, and Para. [0044].)to:
 receive first data based on images of a scene captured by a camera of a vehicle (Mizuno at Para. [0033]: “camera ECU 22 is connected to the front camera 221. The camera ECU 22 uses an image acquired by the front camera 221 and the shape pattern of an object, provided beforehand, to generate a detection signal expressing the object shown by the image, and outputs the detection signal to the control device 100.”) ;
 determine characteristics of the first data (Mizuno at Para. [0052] discloses “camera ECU 22 detects an object in front of the vehicle 500, as a result of the recognition processing performed based on the output from the front camera 221”.), the characteristics indicative of inaccuracy of measuring a distance to an object in the scene (Mizuno at Figure 13 and  Para. [0066]: “step S140, the control device 100 judges whether the environment of the front camera 221 satisfies a camera instability condition, indicating that the front camera 221 is in an unstable environment, in which the output of the front camera 221 is low in reliability.”), 
Mizuno does not disclose but Philipp discloses wherein the inaccuracy is caused at least in part by light emitted from a light source towards which the vehicle is driving (Philipp at Figure 1, sensor 110, and Column 1, Lines 20-28, which discloses “[i]mage sensors can be susceptible to errant signals. Errant signals can be the unintended effects of sunlight or another light source or a reflection from a light source, for example. Errant signals can also be spoofing signals, which are purposefully deceptive signals that are generated (e.g., with a laser pointer) to trigger incorrect operation of sensor-based vehicle systems. Accordingly, it is desirable to provide mitigation of errant signal effects on an image sensor of a vehicle.”);
Mizuno does not disclose but Philipp discloses in response to determining the characteristics of the first data, activate filtering to receive second data based on images of the scene captured by the camera (Philipp at Figure 3 and Column 5, Lines 2-11, which discloses “[l]ight reaches the image sensor 310 via lenses 320 and a dynamic (i.e., adaptive) spectral filter 330. The spectral filter 330 exhibits destructive interference at specific wavelengths based on its thickness. The destructive interference means that the intensity of light at that wavelength is reduced at the spectral filter 330 before it reaches the image sensor 310, thereby reducing or eliminating the deleterious effects of the errant signal. By controlling the thickness of the spectral filter 330, a particular wavelength can be targeted for the destructive interference.”); and
 generate data to control movement of the vehicle using the second data (Mizuno at Para. [0132] controlling movement of the vehicle: “control device 100 determines a required acceleration Gd such to make the width distance Dpvw between the vehicle 500 and the preceding vehicle that is to be followed become constant, in other words, to make the deviation of the width distance Dpvw from a predetermined target distance become zero (see the upper part of FIG. 13).”).
In this way, the apparatus of Philipp facilitates autonomous operation of vehicles using image sensor modules to control aspects of vehicle operation. Like Mizuno, Philipp is concerned with a computing system that control vehicle operations based on imaging sensor signal provided that such a signal is or consistently reliable for such a purpose.
Therefore, from the teachings of Mizuno and Philipp, one of ordinary skill in the art at the time of the invention was made would have found  it obvious to apply the teachings of Philipp to the system of Mizuno since doing so would have yielded predictable results requiring only the use of a known technique to improve an image sensor like a camera so as to correct errant signals, like unwanted light, from impinging on the sensor. 
As per claim 2, Mizuno and Philipp disclose a system, wherein the filtering is activated by positioning an optical filter on a path of light from the scene prior to impinging on an image sensor of the camera (Philipp at Column 5, Lines 30-35, which discloses: ” based on the identification of the errant signal wavelength ES using the spectral peak detector 260, the controller 120 controls the thickness of the spectral filter 330 of both image sensor modules 110a, 110b to keep out the errant signal wavelength ES.”).
As per claim 3, Mizuno and Philipp disclose a system, further comprising an actuator, wherein the at least one processing device is further configured to instruct the actuator to adjust a position of the optical filter (Philipp at Column 5, Lines 56-61, which discloses adjusting the position of the lens by adjusting its thickness: “any errant signal identified by the spectral peak detector 260 is a signal that affects the image sensor module 110. Further, the filtering of the errant signal, based on the controller 120 controlling the spectral filter 330 thickness, has a direct effect on the light directed to the image sensor 310 of the image sensor module 110.”).
As per claim 4, Mizuno and Philipp disclose a system, wherein the filtering is implemented by software with parameters adjustable by the at least one processing device (Philipp at Column 2, Lines 25-27, wherein the “the controller filters out the errant signal wavelength from the input light to the one or more additional image sensors.”).
As per claim 5, Mizuno and Philipp disclose a system, wherein the at least one processing device is further configured to perform object detection using the second data, and the movement of the vehicle is controlled based on the object detection (Mizuno at Para. [0079] discloses “control device 100 executes the inter-vehicle distance control based on the output of the front camera 221, where the front camera 221 is a sensor based on whose output a preceding vehicle is detected (S210, C21LU).”).
As per claim 6, Mizuno and Philipp disclose a system, wherein the at least one processing device is further configured to measure a distance to a first object recognized in the second data to generate control signals for the vehicle to maintain at least a minimum distance from the first object (Mizuno at Para. [0132] which discloses “camera ECU 22 can obtain the width distance Dpvw, between the vehicle 500 and the preceding vehicle that is to be followed, based on the output of the front camera 221 (see FIG. 10).”).

As per claim 7, Mizuno and Philipp disclose a system, wherein the control signals are generated to at least control a speed of the vehicle (Mizuno at Para. [0040] which discloses “maintain the inter-vehicle distance between the preceding vehicle and the own vehicle at a constant value, when there is a preceding vehicle, and to cause the own vehicle to be driven at a set speed when there is no preceding vehicle. Such constant speed travel/inter-vehicle distance control is known as adaptive cruise control (ACC). The constant-speed travel/inter-vehicle distance control process may be abbreviated as “inter-vehicle distance control” in the present specification.”).
As per claim 8, Mizuno and Philipp disclose a system, wherein the light source is sunlight that enters a sensor of the camera when the vehicle is driving towards the sunlight (Philipp at Column 1, Lines 21-23, which discloses “[e]rrant signals can be the unintended effects of sunlight or another light source or a reflection from a light source, for example.”) .
As per claim 9 Mizuno discloses a system (Figure 2) comprising:
 a first sensor of a vehicle configured to collect data in a first spectrum (Mizuno at Figure 2, front camera 221.);
 a second sensor of the vehicle configured to collect data in a second spectrum (Mizuno at Figure 2, millimeter wave radar 211.); and
 at least one processing device configured (Mizuno at Figure 2, control device 100.) to:
 receive first data based on data for a scene collected by the first sensor (Mizuno at Para. [0033]: “camera ECU 22 is connected to the front camera 221. The camera ECU 22 uses an image acquired by the front camera 221 and the shape pattern of an object, provided beforehand, to generate a detection signal expressing the object shown by the image, and outputs the detection signal to the control device 100.”);
 determine characteristics of the first data (Mizuno at Para. [0052] discloses “camera ECU 22 detects an object in front of the vehicle 500, as a result of the recognition processing performed based on the output from the front camera 221”.), the characteristics indicative of inaccuracy of measuring a distance to an object in the scene (Mizuno at Figure 13 and  Para. [0066]: “step S140, the control device 100 judges whether the environment of the front camera 221 satisfies a camera instability condition, indicating that the front camera 221 is in an unstable environment, in which the output of the front camera 221 is low in reliability.”), 
Mizuno does not disclose but Philipp discloses wherein the inaccuracy is caused at least in part by light emitted from a light source towards which the vehicle is driving (Philipp at Figure 1, sensor 110, and Column 1, Lines 20-28, which discloses “[i]mage sensors can be susceptible to errant signals. Errant signals can be the unintended effects of sunlight or another light source or a reflection from a light source, for example. Errant signals can also be spoofing signals, which are purposefully deceptive signals that are generated (e.g., with a laser pointer) to trigger incorrect operation of sensor-based vehicle systems. Accordingly, it is desirable to provide mitigation of errant signal effects on an image sensor of a vehicle.”).
In this way, the apparatus of Philipp facilitates autonomous operation of vehicles using image sensor modules to control aspects of vehicle operation. Like Mizuno, Philipp is concerned with a computing system that control vehicle operations based on imaging sensor signal provided that such a signal is or consistently reliable for such a purpose.
Therefore, from the teachings of Mizuno and Philipp, one of ordinary skill in the art at the time of the invention was made would have found  it obvious to apply the teachings of Philipp to the system of Mizuno since doing so would have yielded predictable results requiring only the use of a known technique to improve an image sensor like a camera so as to correct errant signals, like unwanted light, from impinging on the sensor. 
 in response to determining the characteristics of the first data, receive second data based on data for the scene collected by the second sensor (Mizuno at Para. [0067] which discloses “indicating that the reliability of the output of the front camera 221 is low (S140: Yes), then the control device 100 executes the inter-vehicle distance control under a predetermined condition (S130: No) based on the output of the millimeter wave radar 211”.); and
 generate data to control movement of the vehicle using the second data (Mizuno at Para. [0132] controlling movement of the vehicle: “control device 100 determines a required acceleration Gd such to make the width distance Dpvw between the vehicle 500 and the preceding vehicle that is to be followed become constant, in other words, to make the deviation of the width distance Dpvw from a predetermined target distance become zero (see the upper part of FIG. 13).”).

As per claim 10, Mizuno and Philipp disclose a system, wherein the first sensor is a visible light sensor (Mizuno at Para. [0032]: “front camera 221 is an image capture device that includes an image capture element such as a CCD, and is a sensor that receives visible light and outputs information on the outer shape of an object as image data i.e. a detection result.”), and the second sensor is an infrared sensor, a radar sensor, a lidar sensor, or an ultrasound scanner (Mizuno at Para. [0031]: “millimeter wave radar 211 is a sensor that emits millimeter waves and receives reflected wave that are reflected from an object, for detecting the distance, relative speed and angular to the object.”).
As per claim 11, Mizuno and Philipp disclose a system, wherein the at least one processing device is further configured to, in response to determining the characteristics of the first data, project radiation in the second spectrum in a direction of travel of the vehicle (Mizuno at Para. [0031] discloses emitting radiation in the form of “millimeter waves and receives reflected wave that are reflected from an object.”)
As per claim 12, Mizuno and Philipp disclose a system, wherein the at least one processing device is further configured to, in response to determining the characteristics of the first data, activate filtering to provide the second data (Philipp at Figure 3 and Column 5, Lines 2-11, which discloses “[l]ight reaches the image sensor 310 via lenses 320 and a dynamic (i.e., adaptive) spectral filter 330. The spectral filter 330 exhibits destructive interference at specific wavelengths based on its thickness. The destructive interference means that the intensity of light at that wavelength is reduced at the spectral filter 330 before it reaches the image sensor 310, thereby reducing or eliminating the deleterious effects of the errant signal. By controlling the thickness of the spectral filter 330, a particular wavelength can be targeted for the destructive interference.”).
As per claim 13, Mizuno and Philipp disclose a system, wherein the at least one processing device is further configured to, in response to determining the characteristics of the first data, activate filtering for data collected by the first sensor to provide third data (Philipp at Column 2, Lines 25-27, wherein the “the controller filters out the errant signal wavelength from the input light to the one or more additional image sensors.”).
As per claim 14, Mizuno and Philipp disclose a system, wherein the movement of the vehicle is controlled using the second data and the third data (Mizuno at Figures 4-5 and Para. [0058] disclosing :” If an object in front of the vehicle 500 is detected by both of the radar ECU 21 and the camera ECU 22 based on the outputs from their sensors (see C11 in FIG. 5), then the fusion process described above is performed, a preceding vehicle to be followed by the vehicle 500 is determined from within the fusion target, and inter-vehicle distance control is performed (see FIG. 4).”).
As per claim 15, Mizuno and Philipp disclose a system, wherein:
 the at least one processing device is further configured to adjust polarization of an optical filter (Philipp at Column 5, Lines 3-9, discloses that “spectral filter 330 exhibits destructive interference at specific wavelengths based on its thickness. The destructive interference means that the intensity of light at that wavelength is reduced at the spectral filter 330 before it reaches the image sensor 310, thereby reducing or eliminating the deleterious effects of the errant signal.”); and
 the optical filter is positioned on a path of light from the scene prior to being collected by the first sensor (Philipp at Column 5, Lines 30-35, which discloses: ” based on the identification of the errant signal wavelength ES using the spectral peak detector 260, the controller 120 controls the thickness of the spectral filter 330 of both image sensor modules 110a, 110b to keep out the errant signal wavelength ES.”) .
As per claim 16 Mizuno discloses a non-transitory computer-readable medium storing instructions which, when executed on at least one computing device (Figure 2, memory 102.), cause the at least one computing device to:
 operate a vehicle in a first mode to receive first data based on data captured by at least one sensor of the vehicle (Mizuno at Para. [0033]: “camera ECU 22 is connected to the front camera 221. The camera ECU 22 uses an image acquired by the front camera 221 and the shape pattern of an object, provided beforehand, to generate a detection signal expressing the object shown by the image, and outputs the detection signal to the control device 100.”);
 determine characteristics of the first data (Mizuno at Para. [0052] discloses “camera ECU 22 detects an object in front of the vehicle 500, as a result of the recognition processing performed based on the output from the front camera 221”.), the characteristics indicative of inaccuracy of measuring a distance to an object (Philipp at Figure 1, sensor 110, and Column 1, Lines 20-28, which discloses “[i]mage sensors can be susceptible to errant signals. Errant signals can be the unintended effects of sunlight or another light source or a reflection from a light source, for example. Errant signals can also be spoofing signals, which are purposefully deceptive signals that are generated (e.g., with a laser pointer) to trigger incorrect operation of sensor-based vehicle systems. Accordingly, it is desirable to provide mitigation of errant signal effects on an image sensor of a vehicle.”).
Mizuno does not disclose but Philipp discloses that the inaccuracy caused at least in part by light emitted from a light source (Philipp at Figure 1, sensor 110, and Column 1, Lines 20-28, which discloses “[i]mage sensors can be susceptible to errant signals. Errant signals can be the unintended effects of sunlight or another light source or a reflection from a light source, for example. Errant signals can also be spoofing signals, which are purposefully deceptive signals that are generated (e.g., with a laser pointer) to trigger incorrect operation of sensor-based vehicle systems. Accordingly, it is desirable to provide mitigation of errant signal effects on an image sensor of a vehicle.”);
Mizuno does not disclose but Philipp discloses in response to determining the characteristics of the first data, operate the vehicle in a second mode to receive second data based on data captured by the at least one sensor (Philipp at Figure 3 and Column 5, Lines 2-11, which discloses “[l]ight reaches the image sensor 310 via lenses 320 and a dynamic (i.e., adaptive) spectral filter 330. The spectral filter 330 exhibits destructive interference at specific wavelengths based on its thickness. The destructive interference means that the intensity of light at that wavelength is reduced at the spectral filter 330 before it reaches the image sensor 310, thereby reducing or eliminating the deleterious effects of the errant signal. By controlling the thickness of the spectral filter 330, a particular wavelength can be targeted for the destructive interference.”).
In this way, the apparatus of Philipp facilitates autonomous operation of vehicles using image sensor modules to control aspects of vehicle operation. Like Mizuno, Philipp is concerned with a computing system that control vehicle operations based on imaging sensor signal provided that such a signal is or consistently reliable for such a purpose.
Therefore, from the teachings of Mizuno and Philipp, one of ordinary skill in the art at the time of the invention was made would have found  it obvious to apply the teachings of Philipp to the system of Mizuno since doing so would have yielded predictable results requiring only the use of a known technique to improve an image sensor like a camera so as to correct errant signals, like unwanted light, from impinging on the sensor. 
generate data to control movement of the vehicle using the second data (Mizuno at Para. [0132] controlling movement of the vehicle: “control device 100 determines a required acceleration Gd such to make the width distance Dpvw between the vehicle 500 and the preceding vehicle that is to be followed become constant, in other words, to make the deviation of the width distance Dpvw from a predetermined target distance become zero (see the upper part of FIG. 13).”).
As per claim 17, Mizuno and Philipp disclose a non-transitory computer-readable medium, wherein determining characteristics of the first data comprises evaluating at least one characteristic of images captured by the sensor (Mizuno at Para. [0047]: “Image data that are outputted from the front camera 221 are subjected to feature point extraction processing in the camera ECU 22. A pattern expressed by extracted feature points is compared with a comparison pattern … If the extraction pattern and the comparison pattern match or are similar to each other, a frame image that contains a determined object is generated.”), and determining that the at least one characteristic does not satisfy a criterion (Mizuno at Para. [0047]: “if the extracted pattern and the comparison pattern do not match and are not similar, no frame image is generated.”).
As per claim 18, Mizuno and Philipp disclose non-transitory computer-readable medium, wherein:
 determining characteristics of the first data comprises generating a score based on the characteristics, comparing the score to a threshold, and determining that the score is below the threshold for at least a selected time period (Mizuno at Para. [0066] discloses if the camera is below a particular threshold: “step S140, the control device 100 judges whether the environment of the front camera 221 satisfies a camera instability condition, indicating that the front camera 221 is in an unstable environment, in which the output of the front camera 221 is low in reliability.”); and
the instructions further cause the at least one computing device to, in response to determining that the score is below the threshold for the selected time period, provide an indication regarding vehicle control to an operator of the vehicle (Philipp at Column 3, Lines 22-26, disclosing: “camera or other image sensor is one of the types of sensors that may be used in a vehicle to obtain information that facilitates … a warning to an operator of the vehicle.”).
Therefore, from the teachings of Mizuno and Philipp, one of ordinary skill in the art at the time of the invention was made would have found  it obvious to apply the teachings of Mizuno to the system of Philipp since doing so would have yielded predictable results since doing so   amounts to the use of a known technique to improve an image sensor like a camera so as to correct errant signals impinging on the sensor. 
As per claim 20, Mizuno and Philipp disclose non-transitory computer-readable medium, wherein operating the vehicle in the second mode comprises activating filtering of data captured by the at least one sensor (Philipp at Figure 3 and Column 5, Lines 2-11, which discloses “[l]ight reaches the image sensor 310 via lenses 320 and a dynamic (i.e., adaptive) spectral filter 330. The spectral filter 330 exhibits destructive interference at specific wavelengths based on its thickness. The destructive interference means that the intensity of light at that wavelength is reduced at the spectral filter 330 before it reaches the image sensor 310, thereby reducing or eliminating the deleterious effects of the errant signal. By controlling the thickness of the spectral filter 330, a particular wavelength can be targeted for the destructive interference.”).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno and Philipp as applied to claim 16 above, and further in view of  Send et al (US-20170363741-A1)(“Send”).
As per claim 19, Mizuno and Philipp disclose non-transitory computer-readable medium, wherein:
 the first data is in a visible light spectrum (Mizuno at Para. [0032] discloses “front camera 221 is an image capture device that includes an image capture element such as a CCD, and is a sensor that receives visible light and outputs information on the outer shape of an object as image data i.e. a detection result.”);
 Mizuno and Philipp do not disclose but Send discloses  the second data is in an infrared spectrum (Send at Para.[0695] which discloses substituting a imaging device with an infrared device: “thermographic camera may generally be integrated into the optical system by using wavelength-dependent beam-splitting elements. Thus, as an example, an infrared camera or thermographic camera may be integrated into the optical detector 110 by separating infrared partial light beams off the incoming light beam 136 by using wavelength-selective beam-splitting elements, such as infrared beam splitter or a hot plate.)
Mizuno and Philipp do not disclose but Send discloses  operating the vehicle in the second mode comprises projecting infrared light in a forward direction away from the vehicle (Send at Para. [0270] which discloses “one active illumination source may illuminate the at least one object in an on-axis fashion, such that the illumination source propagates towards the object on an optical axis of the optical detector and/or the active distance sensor. Additionally or alternatively, the at least one illumination source may be adapted to illuminate the at least one object in an off-axis fashion, such that the illumination light propagating towards the object and the light beam propagating from the object to the active distance sensor are oriented in a nonparallel fashion.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving assist device of Mizuno as modified by the mitigation of errant signals in imaging devices of Philipp to include infrared (IR) imaging as taught by Send, since the ability to comprehensively and effectively address various weather conditions that impact distance determination between vehicles would produce better matching of traffic flow and the control state of the vehicle. Those in the art would be motivated to include the use of thermographic/IR camera of Send with the driving assist of Mizuno as modified by Philipp, since Send states, in Para. [0338], that such a modification would result in an increase and a more useful driving system that meets the demand of the driver with improved inter-vehicle distance measuring in lowlight conditions such as raining and the like.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Finkelstein et al (US-20190250257-A1) discloses a LIDAR system that incorporates “array of infrared detectors and/or CMOS image sensors integrated in the array of single photon detectors.” See Para. [0066], Abstract, and Figures 1-2.
Li et al (US-20170329348-A1) a system and method for operating a following vehicle wherein the distance between the lead and following vehicle is determined by “one or more sensors are arranged to transmit and receive electromagnetic or acoustic signals for distance and deviation determination.” See Para. [0014], Abstract, and Figure 5.
Kiichiro SAWAMOTO (US-20170080929-A1) discloses a system and method for movement-assisting between vehicles using imaging devices and where accuracy of the  imaging devices is established by a “plurality of image recognition techniques, and the detection accuracy may be calculated by means of a total score of such scorings”. See Abstract and Para. [0091].
Nariaki ETORI (US-20090105923-A1) discloses a headway distance maintenance supporting system that includes a running controller for performing constant headway distance control. See Abstract and Figures 1 and 3-7.
Agostini et al (US-5258607-A) discloses a controller that engages a filtering device to attenuate the intensity of sunlight impinging on a driver. See Abstract and Figures 1-2.
                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661